DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of amendment filed 10/21/2022 and IDS filed 10/11/2022.
Claim 1 is amended.
Claim 3 is canceled.
Claims 15-18 are added.
Claim 1-2 and 4-18 are pending.
Priority
The examiner acknowledges this application as a 371 of PCT/JP2019/007764 filed 02/28/2019 and which claims benefit of Japan application 2018-049322 filed 03/16/2018.
Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered and are found persuasive.
Applicant argument Toda Tomoko teaches a/c ratios of 0.19 and 0.21 in formulations examples 1 and 2, paragraphs [0033] and [0035] respectively is persuasive.   Upon further review and consideration of Toda Tomoka, the examiner agrees that the amounts of KSG-16 should be added to the methyl polysiloxane, meeting the non-volatile oil of claim 1 (c).   
Amendment to claim 1 selects the oil absorbent powder from vinyl dimethicone/methicone silsesquioxane) crosspolymer, (diphenyl dimethicone/vinyl diphenyl dimethicone/silsesquioxane) crosspolymer, polysilicone-22, and (polysilicone-1) crosspolymer.
The prior art cited in the IDS filed 10/11/2022 is relevant to the examined claims.
Therefore, rejections using at least one of the references is presented below.

New Rejections 
Necessitated by IDS
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (JP 6030257 B1, (2016-11-24) using the PE2E Eng. Translation).
For claim 1 and 2 and 7-9, JP 6030257 B1 discloses liquid foundation cosmetic composition comprising volatile linear silicone at 65% meeting the limitation of volatile oil of claim 1 (b), ethyl hexyl methoxycinnamate (5%) and PEG-9 polydimethylsiloxyethyl dimethicone (2%) meeting the limitation of nonvolatile oil of claim 1 (c), polysilicone 22 (3% and diphenyl dimethicone/vinyl diphenyl dimethicone/silsesquioxane crosspolymer (2%) meeting the limitation of one or more of claim 1 (a) and the oil absorption component of claim 2.   A (3 + 2)/c (5 +2) ratio is = about 0.71 which is a point within the claimed ranges of 0.37 to 2.0 of claim 1 and 0.5 to 1.9 of new claim 15.  See at least Formulation examples 1-9 and claims. Dimethicone is methyl polysiloxane, a silicone oil and the specification as filed (paragraphs [0041] and [0052] of the publication) describes silicone oils as having a kinematic viscosity at 25° C. of from 5 to 100 mm2/s and high-polarity oils having an IOB of 0.1 to 0.6 and a kinematic viscosity at 25° C. of less than 20 mm2/s such that the compositions of JP 6030257 B1 meet the limitation of claims 7 and 8 and 18.   When the oil absorption component is polysilicone 22 and component c is the nonvolatile silicone oil, the requirement of claim 9 is met.   
For claim 4, the presence of Dimethicone crosspolymer, titanium particles, yellow and black iron oxide (at least formulation examples 1-3) which are different from claim 1 (a) meets the require of powder of claim 4 (d). 
For claim 5, the combined amount of component (a) (3 + 2) and (d) (1 + 5 + 6 + 1.2 + 0.4 +0.05) = 5 + 13.65 is not more than 45%.
For claim 6, the ratio of (a)/(d) is 5/13.65 = about 0.36 is at least 0.3.
For claim 10, when the oil absorption component is diphenyl dimethicone/vinyl diphenyl dimethicone/silsesquioxane crosspolymer and component c is the nonvolatile silicone oil, the requirement of claim 10 is met.
For claim 11, when component (a) is diphenyl dimethicone/vinyl diphenyl dimethicone/silsesquioxane crosspolymer and component (c) is a UV absorber, the requirement of claim 11 is met.    
For claim 12, the composition of JP 6030257 B1 contains aqueous components such as lower alcohols, humectants, water soluble UV absorbers (page 10, first and second full paragraphs).
For claim 14, the composition of JP 6030257 B1 is a makeup composition (see at least formulation example 1).
For claim 16, at least the formulation example 1 contains 65% of volatile oil, component b which is a point within the claimed range of 5-80%.  
For claim 17, the amount of component a is at 5% in at least formula example 1, which is not more than 20 wt%; the amount of component (c) is 7% which is not more than 10 wt%. 
Therefore, JP 6030257 B1 teaches the examined composition in claims 1-2, 4-10, 12 and 14-18. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claim(s) 1 and 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 6030257 B1, (2016-11-24) using the PE2E Eng. Translation) in view of SONOYAMA et al. (US 20170216154 A1) and INABA (US 20130287824 A1).
JP 6030257 B1, (2016-11-24) has been described above as anticipating claim 1.   Claims 11 and 13 depend on claim 1.   JP 6030257 B1 teaches vinyl dimethicone/methicone silsesquioxane crosspolymer which is KSP-105.
JP 6030257 B1, (2016-11-24) differs from claim 11 by not teaching diphenyl dimethicone/vinyl diphenyl dimethicone/silsesquioxane crosspolymer.   Diphenyl dimethicone/vinyl diphenyl dimethicone/silsesquioxane crosspolymer is KSP-300 as evidenced by paragraph [0029] of SONOYAMA.   In the art, INABA teaches that Oil-Based Makeup Cosmetic contains silicone powders KSP-105 and KSP-300 (see paragraph [0029]) and these are functionally equivalent.   Therefore, at the effective date of the invention, the ordinary skilled artisan would have used one functionally equivalent oil absorber powder in place of the other with the expectation that the KSP-300, which is Diphenyl dimethicone/vinyl diphenyl dimethicone/silsesquioxane crosspolymer, used on place of KSP-105 would predictably absorb oil.   The composition of JP 6030257 B1, (2016-11-24) contains UV absorbers, which meets the limitation of component (c) meeting the requirement of claim 11.
For claim 13, the cosmetic composition of SONOYAMA contains lanolin or petrolatum (see paragraphs [0040]-[0041]).   Gleaning from the specification as filed to define item (f) shows that Petrolatum and lanolin are paste-like non-volatile oils that have kinematic viscosity at 25 oC that is greater than 100 mm2/s (see paragraph [0060] of the publication). 
Therefore, JP 6030257 B1, (2016-11-24) in view of INADA and the teachings of SONOYAMA renders claims 11 and 13 prima facie obvious.

No claim is allowed.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) on 10/11/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613